DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Communication
The examiner acknowledges receipt of claims filed 03/10/2021.
Claims 1-20 are pending. 
Priority
The examiner acknowledges this application as Continuation of 16/983,991 filed 08/03/2020, now abandoned; which is a Continuation of 16/035,503 filed 07/13/2018, now US 10,765,672 B2; which is a Continuation of 14/896,353 filed 12/04/2015, now abandoned; which is a 371 of PCT/US2014/041021 filed 06/05/2-14 and which claims benefit of 61/831,909 filed 06/06/2013.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6-8, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klaus et al. (US 2012/0149712 Al) in view of Padhi et al. (US 20100172984 Al).
Claim 1 is directed to a composition comprising [(4-hydroxy-1-methyl-7-phenoxyisoquinoline-3-carbonyl)-amino]-acetic acid and photostabilizing agent. The photostabilizing agent is generic in claim 1 and photostabilizing is a functional term.
Klaus discloses a composition comprising any one of the isoquinoline acetic acid
compound disclosed in paragraph [0009] and one of the isoquinoline is [(4-hydroxy-1-methyl-
7-phenoxy-isoquinoline-3-carbonyl)-amino]-acetic acid, which is the subject of the instant
claims (see also paragraph [0193]).   Paragraph [0193] specifically names [(4-hydroxy-1-methyl-
7-phenoxy-isoquinoline-3-carbonyl)-amino]-acetic acid as one of the compounds used in the
invention of Klaus; paragraph [0194] also names [(4-hydroxy-1-methyl-7-phenoxyisoquinoline-
3-carbonyl)-amino]-acetic acid as a compound used in a particular embodiments.   The
compounds of Klaus are administered as pharmaceutical composition to mammals and the
compositions comprise isoquinoline compound of interest and carriers or excipients (paragraph
[0197], suitable excipients for tablets or dragee cores are fillers such as sugars, including
lactose, sucrose, mannitol, or sorbitol; cellulose preparations such as, for example, maize starch,
wheat starch, rice starch, potato starch, gelatin, gum tragacanth, methyl cellulose,
hydroxypropylmethyl-cellulose, sodium carboxymethylcellulose, and/or polyvinylpyrrolidone
(PVP), disintegrating agents such as the cross-linked polyvinyl pyrrolidone, agar, or alginic acid
or a salt thereof such as sodium alginate may be added (paragraph [0202]).   The dragee cores
could be coated with sugar solutions that contain gum arabic, talc, polyvinyl pyrrolidone,
carbopol gel, polyethylene glycol, and/or titanium dioxide, lacquer solutions, and suitable
organic solvents or solvent mixtures; and dyestuffs or pigments may be added to the tablets or
dragee coatings for identification or to characterize different combinations of active compound doses (paragraph [0203]).
Forms contemplated for the formulation of Klaus is at least tablet, capsule, pills (paragraph [0201]).
Thus, Klaus contemplates compositions containing isoquinoline compound such as [ ( 4-
hydroxy-l-methyl-7-phenoxy-isoquinoline-3-carbonyl)-amino]-acetic acid, excipients or
carriers such as sugars, starch, PVP, celluloses, disintegrating agents and titanium dioxide and dyestuff or pigments.
While Klaus discloses composition comprising [(4-hydroxy-l-methyl-7-phenoxyisoquinoline-3-carbonyl)-amino]-acetic acid and concentrated sugar solutions that contain gum arabic, talc, polyvinyl pyrrolidone, carbopol gel, polyethylene glycol, and/or titanium dioxide, lacquer solutions, and suitable organic solvents or solvent mixtures; and dyestuffs or pigments may be added to the tablets or dragee coatings for identification or to characterize different combinations of active compound doses (paragraph [0203]), Klaus does not exemplify a composition that contains [( 4-hydroxy-1-methyl-7-phenoxy-isoquinoline-3-carbonyl)-amino]-acetic acid and dyes or pigments --- the pigments or dyes meeting the requirement for functionally active photostabilizing agent.
But, FDA approved coloring agent for oral use in Tablet dosage forms are Iron oxide,
Lake of Tartrazine, Lake of Quino line Yellow, Lake of Sunset Yellow, Aluminum Lake (blue),
Lake of Erythrosine, Lake of Carmosine Ponceau, Allura Red (see at least paragraphs [0052] and [0057] of Padhi).
Therefore, for claims 1-3, 15 and 17, one having ordinary skill in the art at the effective
date of the invention would have looked to Padhi to use specific excipient agents that function as
photostabilzing agent with the [( 4-hydroxy-1-methyl-7-phenoxy-isoquinoline-3-arbonyl)amino]-
acetic acid as taught by Klaus.   One having ordinary skill in the art at the effective date
of the invention would have been motivated to use any of the color/pigment/dyestuff that has been FDA approved for oral administration such as in tablet form as the dyestuff or pigment in the composition of Klaus with the expectation of the specific dye component of red or Allura red
in combination with the titanium dioxide would predictably have photo stabilizing effect on the  [(4-hydroxyl- methyl-7-phenoxy-isoquinoline-3-carbonyl)-amino]-acetic acid.
For claims 6-8, the tablet or capsule dosage forms of Klaus meets the limitations of the claims.
Therefore, Klaus in view of Padhi renders claims 1-3, 6-8, 15 and 17 prima facie obvious.

Claims 1, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klaus et
al. (US 2012/0149712 Al) in view of Padhi et al. (US 20100172984 Al) as applied to claim 1 and further in view of YU (WO 2012/097331).
Klaus in combination with Padhi has been described above as rendering claim 1 prima facie obvious.   Claims 4 and 5 depend from 1.
For claims 4 and 5, Klaus does not describe or disclose amount of [(4-hydroxy-l-methyl-
7-phenoxy-isoquinoline-3-carbonyl)-amino]-acetic acid in the ranges recited in claims 4 and 5.
However, YU teaches that the compound [(4-hydroxy-lmethyl-7-phenoxy-isoquinoline-3-
carbonyl)-amino]-acetic acid could be administered to human mammals to treat kidney/renal
disease (page 2, lines 6, 29; page 3, lines 15, 17; page 8, lines 25-32; page 10, lines 2 and 4; page
11, lines I 0, 11, 16, 17; claims 8 and 9) and in absolute amounts of 50-100 mg (page 2, line 23;
page 8, line 2).   There is therefore a teaching in the art that 50-100 mg [(4-hydroxy-l-methyl-7-
phenoxy-isoquinoline-3-carbonyl)-amino]-acetic acid could be administered to treat kidney/renal
disease.   Thus, Yu remedies the deficiency of Klaus.   Therefore, one having ordinary skill in the
art at the effective date of the invention would be motivated to administer an effective amount of [(4-hydroxy-l-methyl-7-phenoxyisoquinoline-3-carbonyl)-amino]-acetic acid, such as the mg amount of [(4-hydroxy-l-methyl-7-phenoxy-isoquinoline-3-carbonyl)-amino]- acetic acid taught
by YU for treating kidney/renal disease with the expectation that the mg amount taught by YU would be effective in treating the kidney/renal disease.
Therefore, Klaus in combination with Padhi and further in view of YU renders claims 4 and 5 prima facie obvious.

Claims 1, 8 and 9-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable
over Klaus et al. (US 2012/0149712 Al) in view of Padhi et al. (US 20100172984 Al) as applied to claims I and 8, and further in view of Blyth et al. (US 20090099203 Al).
Claim 8 depends on claim 1.   Claims 9 and 10 and 11 depend from claim 8.
Klaus in combination with Padhi has been described above as rendering claims 1 and 8 prima facie obvious.
Klaus differs from claim 11 in that Klaus does not disclose the amount of coating with
respect to the core.  But, Blyth discloses that in an embodiment, the coating on the tablet core is
present in an amount of 3-6% by weight of the tablet core and in this embodiment, the coating
comprises iron oxide (see last three lines of paragraph [0193]; in another embodiment the coating
is present in an amount of an amount of 2.5 to 5% by weight of the tablet core, and for example
about 3.5% by weight of the tablet core (paragraph [0207]) and in this embodiment the coating comprises titanium oxide and iron oxide (paragraphs [0202], [0204]-[0206]).
Therefore, it would have been obvious at the effective date of the invention to use
amounts of the coating with respect to the weight of the tablet core in order provide a dosage
form with the expectation of providing a dosage form that would be effective in improving kidney function.
For claim 12, the modified composition of Klaus containing Allura AC Red aluminum lake and titanium oxide renders the claim prima facie obvious.
For claims 9, 10, 13 and 14, the pigment coating of titanium and Allura red is recited in
terms of mg/area (cm2) while Blyth discloses the coating in terms of percent; for example,
coloring and pigments have been known to be used in tablet formulations at 1-2% or 0.025% to
0.075% (see at least paragraphs [0163] and [0164] of Blyth). One having ordinary skill in the
art would look to guidance from Blyth as to how much coloring agent or pigment such as titanium dioxide and Allura red to use in coating.
For claim 16, when the dosage form of Klaus is a capsule, the artisan would look to Blyth
as to the % amount of the titanium dioxide and Allura Red that would be used as the color
agent/pigment with the combination of titanium dioxide and another pigment such as Allura red
meeting the limitation of the photostabilizing agent.   1-2% disclosed in Blyth overlaps the recited range of 1.8-6% and 2-3.5%.
There is no demonstration in the as filed specification that the ranges in mg/cm2
(claims 9, 10 13, 14) and% (claim 16) provides unusual results.
Therefore, the combined teachings of Klaus, Padhi and Blyth render claims 9-14 prima
facie obvious.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klaus et al. (US 2012/0149712 Al) in view of Padhi et al. (US 20100172984 Al).
Claim 18 is directed to inhibiting photodegradation of [(4-hydroxy-1-methyl-7-phenoxyisoquinoline-3-carbonyl)-amino]-acetic acid by formulating [(4-hydroxy-1-methyl-7-phenoxyisoquinoline-3-carbonyl)-amino]-acetic acid with an effective amount of  photostabilizing agent.    The photostabilizing agent is generic in claim 18.   Effective amount of photostabilizing agent is any amount deemed and found effective by the artisan.
For claims 18-20, Klaus discloses a composition comprising any one of the isoquinoline acetic acid compound disclosed in paragraph [0009] and one of the isoquinoline is [(4-hydroxy-1-methyl-7-phenoxy-isoquinoline-3-carbonyl)-amino]-acetic acid, which is the subject of the instant claims (see also paragraph [0193]).   Paragraph [0193] specifically names [(4-hydroxy-1-methyl-7-phenoxy-isoquinoline-3-carbonyl)-amino]-acetic acid as one of the compounds used in the invention of Klaus; paragraph [0194] also names [(4-hydroxy-1-methyl-7-phenoxyisoquinoline-3-carbonyl)-amino]-acetic acid as a compound used in a particular embodiments.   The compounds of Klaus are administered as pharmaceutical composition to mammals and the compositions comprise isoquinoline compound of interest and carriers or excipients (paragraph [0197], suitable excipients for tablets or dragee cores are fillers such as sugars, including lactose, sucrose, mannitol, or sorbitol; cellulose preparations such as, for example, maize starch, wheat starch, rice starch, potato starch, gelatin, gum tragacanth, methyl cellulose, hydroxypropylmethyl-cellulose, sodium carboxymethylcellulose, and/or polyvinylpyrrolidone (PVP), disintegrating agents such as the cross-linked polyvinyl pyrrolidone, agar, or alginic acid or a salt thereof such as sodium alginate may be added (paragraph [0202]).   The dragee cores could be coated with sugar solutions that contain gum arabic, talc, polyvinyl pyrrolidone, carbopol gel, polyethylene glycol, and/or titanium dioxide, lacquer solutions, and suitable organic solvents or solvent mixtures; and dyestuffs or pigments may be added to the tablets or dragee coatings for identification or to characterize different combinations of active compound doses (paragraph [0203]).
Thus, Klaus contemplates compositions containing isoquinoline compound such as [ ( 4-
hydroxy-l-methyl-7-phenoxy-isoquinoline-3-carbonyl)-amino]-acetic acid, excipients or
carriers such as sugars, starch, PVP, celluloses, disintegrating agents and titanium dioxide and dyestuff or pigments with the dyestuff or pigments meeting the limitation of photo stabilizing agents.
While Klaus discloses composition comprising [(4-hydroxy-l-methyl-7-phenoxyisoquinoline-3-carbonyl)-amino]-acetic acid and concentrated sugar solutions that contain gum arabic, talc, polyvinyl pyrrolidone, carbopol gel, polyethylene glycol, and/or titanium dioxide, lacquer solutions, and suitable organic solvents or solvent mixtures; and dyestuffs or pigments may be added to the tablets or dragee coatings for identification or to characterize different combinations of active compound doses (paragraph [0203]), Klaus does not exemplify a composition that contains [( 4-hydroxy-1-methyl-7-phenoxy-isoquinoline-3-carbonyl)-amino]-acetic acid and dyes or pigments --- the pigments or dyes meeting the requirement for functionally active photostabilizing agent.
However, FDA approved coloring agent for oral use in Tablet dosage forms are Iron oxide, Lake of Tartrazine, Lake of Quino line Yellow, Lake of Sunset Yellow, Aluminum Lake (blue), Lake of Erythrosine, Lake of Carmosine Ponceau, Allura Red (see at least paragraphs [0052] and [0057] of Padhi); the Allura Red meets claim 19 and Sunset Yellow meets claim 20.
Therefore, one having ordinary skill in the art at the effective date of the invention would have looked to Padhi to use specific excipient agents that function as photostabilzing agent with the [( 4-hydroxy-1-methyl-7-phenoxy-isoquinoline-3-arbonyl)amino]-acetic acid as taught by Klaus.   One having ordinary skill in the art at the effective date of the invention would have been motivated to use any of the color/pigment/dyestuff that has been FDA approved for oral administration such as in tablet form as the dyestuff or pigment in the composition of Klaus with the expectation of the specific dye component of red or Allura red in combination with the titanium dioxide would predictably have photo stabilizing effect on the [(4-hydroxyl- methyl-7-phenoxy-isoquinoline-3-carbonyl)-amino]-acetic acid.
It is the addition or combination of the photostabilizing agent with the [(4-hydroxyl- methyl-7-phenoxy-isoquinoline-3-carbonyl)-amino]-acetic acid that inhibits the photodegradation of the [(4-hydroxyl- methyl-7-phenoxy-isoquinoline-3-carbonyl)-amino]-acetic acid.
Therefore, Klaus in view of Padhi renders claims 18-20 prima facie obvious.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the photodegradation" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.   “Photodegradation” is the first occurrence in the claim.
Correction is respectfully requested.

No claim is allowed.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613